COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  VERONICA RAE CHAVEZ VARA,                       §             No. 08-17-00101-CV

                        Appellant,                §                Appeal from the

  v.                                              §               388th District Court

  MARK STEVEN VARA, SR.,                          §           of El Paso County, Texas

                        Appellee.                 §            (TC# 2012DCM10912)

                                                  §
                                                ORDER

       Appellant has filed a motion to clarify the status of her appeal and she requests that her

appeals be separated into two appeals if necessary to preserve her right to appeal each order. The

Court finds that Appellant timely perfected her appeal from the order on enforcement entered by

the trial court on March 27, 2017, and she timely filed amended notices of appeal from the orders

entered by the trial court on May 2, 2017 and August 15, 2017. Appellant is permitted to challenge

both the May 2, 2017 and August 15, 2017 orders in this appeal. Accordingly, the motion to

separate the case into two appeals is denied.

       IT IS SO ORDERED this 15th day of September, 2017.

                                                PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.